Per Curiam.

This is an original action in mandamus. Relators are asking the court to issue a writ to respondent to revoke the insurance agency license of intervenor-re-spondent, Meuche, Hickman & Snow Agency, Inc., and all other Ohio insurance agencies that are “wholly or partially owned by non-residents of the state of Ohio. ’ ’
R. C. 3905.01 states, in the first sentence: “No person shall procure, receive, or forward applications for insurance unless he is a resident of this state * * The same section also provides that “The action of the superintendent in granting, revoking, continuing, or refusing to grant, revoke, or continue such license shall be subject to review in accordance with Sections 119.01 to 119.13, inclusive, of the Revised Code.” R. C. 119.01 to 119.13, inclusive, is entitled the Administrative Procedure Act.
Relators contend that this method of review is not available to them in this instance because R. C. 119.12 first *189requires an “adjudication” before an appeal can be made. E. C. 119.01 states that “adjudication * * * does not include the issuance of a license in response to an application with respect to which no question is raised * * They argue that since no question was raised when the license was issued no adjudication pertaining thereto has been made.
There is nothing before us to show that relators have sought an adjudication under the Administrative Procedure Act with respect to the continuing jurisdiction of the Department of Insurance under E. C. 3905.01, which in addition to the power to grant licenses gives the department the authority to “revoke, or continue” such licenses.
While we recognize that an adjudication must he a predicate to an appeal, relators have not established that an adjudication has been foreclosed to them.
In State, ex rel. Phelps, v. Gearheart (1922), 104 Ohio St. 422, this court said, in paragraph one of the syllabus: “An action in mandamus will not lie * * * where the law affords another remedy specifically securing the enforcement of a right or the correction of the wrongs complained of.”
Eespondent’s motion for a judgment on the pleadings, as amended, is sustained and the writ is denied.

Writ denied.

HerbeRT, CorrigaN, Stern and Brown, JJ., concur.